 

Exhibit 10.1

 

SZ-Greenstar #LA20140905-01

(English Translation)

 

Realty Lease Contract

 

The Lessor (Party A): Shenzhen Chuangyou Business Consultant Co., Ltd. Address:
B121, B Zone, Jinhui Building, Nanhai Road,    Nanshan District, Shenzhen,
518000, P.R.C             The Lessee (Party B): Shenzhen Greenstar Technology
Co., Ltd. Address: B121, B Zone, Jinhui Building, Nanhai Road,    Nanshan
District, Shenzhen, 518000, P.R.C



 

 

This realty lease contract is entered into by and between Party A and Party B
based on “China Contract Law”, “China Real Estate Administrative Law”, “Shenzhen
Special Economic Zone House Leasing Act” and their implementing regulations. In
consideration of the mutual covenants and agreements herein contained, it is
agreed by and between the lessor and the lessee as follows:

 

Article 1 Party A leases B121, B Zone located at Jinhui Building, Nanhai Road,
Nanshan District, Shenzhen (hereafter referred to as “leased realty”) to Party
B. The total area of the leased realty is 10m2.

 

Article 2 The leasing price is 45 Yuan RMB for each square meter (totally 450
Yuan RMB per month). Party B shall make the full payment for whole year at the
year beginning, otherwise Party A hold the right to terminate the contract
without approval from Party B.

 

Article 3 Party B shall make the 2014-2015 one-year full payment of 5000 Yuan
RMB since September 5th, 2014 until September 4th. 2015.

 

Article 4 If Party B does not make the annual payment on time, Party A is
entitled to terminate water and electricity without liability to any costs
incurred. In such case, Party A also holds the right to terminate the lease
contract and apply for lawsuit at the Shenzhen Nanshan Court without liability
to the arising losses and lawsuit fees which shall be born by Party B.

 

Article 5 The lease term is from September 5th, 2014 to September 4th, 2015. The
above term shall not cover beyond the land use period, otherwise, the period
beyond the expiry of the land use period shall be deemed as invalid. Any losses
arising from the excessive period shall be handled by the parties’ agreement; if
no such agreement exists, the said losses shall be born by Party A.

 

 

 

  

Article 6 The leased realty is used for office only. Should Party B wish to
change the above use of the leased realty, it shall attain written permission of
Party A in advance. Prior to change, Party B shall also apply to the property
administration department for change the use.

 

Article 7 Party A shall deliver the leased realty to Party B and go through the
transfer process by September 5th, 2014. Should Party A fails to deliver the
leased realty to Party B on time, Party B has the right to request to extend the
validity period of the contract accordingly.

 

Article 8 When handing over the leased realty, both parties shall confirm its
conditions and its ancillary facilities and appliances, and attach a list to the
contract.

 

Article 9 Party A may acquire 5000 Yuan RMB as a deposit after both parties
signing the lease contract. Party A shall provide a receipt to Party B upon
receiving a rent deposit from Party B.

 

Only under all of the following circumstances shall Party A refund the deposit
to Party B:

 

1. at the time when this contract expires, water, electricity and lease payment
have been paid off.

 

2. at the time when the leased realty is restored to original conditions and
Party A has accepted the restoration. Reasonable natural wear and tear is
permitted.

 

Under the following circumstances, Party A will not refund the deposit to Party
B:

 

1. at the time when this contract expires, the water and electricity expense,
contract breach penalty, compensation has not been paid off.

 

2. at the time when this contract expires, the leased realty is not returned
back to the Party A.

 

Article 10 During the lease period, Party B shall pay the water and electricity
expenses, sanitation fees, property management fees, tax fee related to realty
lease contract and other fees arising from the use of property.

 

Article 11 Party A shall ensure that the property, its ancillary facilities and
appliances meet the requirements of the lease, and shall guarantee that the
security system in place comply with all relevant laws and regulations. Party A
does not hold the liability to any losses of Party B arising from natural
disasters.

 



 

 

 

Article 12 Party B shall use the leased realty and ancillary facilities property
appropriately. No illegal act is allowed in the leased realty. Party A shall not
interrupt Party B for the normal and reasonable use of the leased realty.

 

Article 13 Party B shall bear operation and maintenance costs of the elevator
(weight 3 tons) installed by Party A and ensure the elevator to operate in good
state at the time when this contract expires. Party A shall install 315KVA
transmission.

 

Article 14 If due to Party B’s improper or unreasonable use, there is any damage
or failure of the leased realty and its ancillary facilities; Party B shall
promptly notify Party A and repair on its own cost or make compensation to Party
A. If Party B refuses to carry out the repair work or to compensate, Party A
could repair it by registry by registration office in advance and the
maintenance fees shall be born by Party B.

 

Article 15 During the lease term, Party A and Party B shall sign a separate
written agreement in case of any reconstruction, extension or decoration of the
leased realty by any party.

 

If such case, extension or decoration is subject to the approval of related
administration, such approval shall be attained in advance.

 

Article 16 Party B is not allowed to sublease part or all of the leased realty
to third party. However, with Party A’s written consents, Party B could register
the sublease to the registration office, and the sublease term shall not exceed
the term of this contract.

 

Article 17 During the lease term, Party A may transfer part or all of the leased
realty. In such case, Party A shall inform Party B, in writing, one month in
advance. In case the leased realty has to be transferred, Party A shall inform
the transferee to continue to perform this contract.

 

Article 18 During the lease term, the contract will be discharged or modified
under the following circumstances:

 

1. due to force majeure, the contract could not be carried out;

 

2. due to government requisition, purchase, withdrawal or demolishment;

 

3. due to the mutual agreement of both parties.

 

Article 19 Should Party B perform any of the following acts, Party A has the
right to require compensation from Party B, to not refund the lease deposit, and
to require Party B to pay liquidated damage.

 

1. delays rent payment for more than 30 days (one month);

 

2. delays payment of fees equal to or greater than 450 Yuan RMB;

 



 

 

 

3. conducts illegal activities in the leased realty that harm the public or
others;

  

4. changes the structure or the use of the property without permission;

 

5. fails to perform the duty under Article 14 of this contract, and does not
carry out the repair work or pay the maintenance fee , resulting in serious
damage to the leased realty;

 

6. decorates the leased realty without the permission of Party A and the
relevant administrative departments;

 

7. sublets the leased realty to a third party without the permission of Party A.

 

Party B shall be responsible for damages or breach of contract, and besides,
under the above circumstances, Party A has the right to terminate the contract
or modify the terms and conditions.

 

In case term 1 and 2 abovementioned be breached, Party A has the right to cut
off water and electricity in addition to require Party B to bear losses and
penalties.

 

Article 20 Party B shall move out of the leased realty and return it to Party A
within ten days after the termination of this contract. Party B shall ensure
that the leased realty and its ancillary facilities and appliances are in good
state (except for normal wear and tear.) At the same time, Party B shall settle
down all the payments of fees and go through all transfer processes. Should
Party B delay moving out or returning the leased realty, Party A has the right
to reprocess the leased realty and charge double rent.

 

Article 21 Should Party B wish to continue leasing the realty after the
expiration of the contract, it shall propose to renew the contract two months
before the expiration date. Party B has priority to lease the realty under the
same conditions. When both parties agree to the renewal of the contract, a new
lease contract shall be signed and registered at the registration office.

 

Article 22 Both parties shall abide to all terms listed in this contract. Any
party who breaches the contract shall be liable for it.

 

Article 23 Any issue that has not been clarified in the contract shall be set
forth in attachments which will act as part of this contract and have the same
effect after signed by both parties. In case Party A and Party B have agreed to
modify the contract during the lease term, the modified contract shall have the
same effect as this contract.

 

Article 24 Any disputes arising from this contract shall be settled through
negotiation. If no settlement is reached through negotiation, either party could
apply for the registration office for intermediation; if intermediation fails,
either party could apply for arbitration at People’s Court.

 



 

 

 

Article 25 The contract shall come into force after it is signed by both
parties. Party A and Party B shall register and record the contract at the
registration office within 10 days after consigned by both parties.

 

Article 26 The contract written in Chinese version prevails.

  

Article 27 Four copies of the contract shall be produced, two for Party A and
the other two for Party B.

 

Party A (Seal): Shenzhen Chuangyou Business Consultant Co., Ltd. Legal
representative: Mr. Li Tao Telephone: 26555539 Bank Account No.:    Party B
(Seal): Shenzhen Greenstar Technology Co., Ltd. Legal representative: Mr. Yu,
Ben Ansheng Telephone: 22670656 Bank Account No.:

  

Contract signing date: September 5th, 2014

 



 

 

 

 

 

